DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/17/2021, 09/30/2021, 11/03/2021 have been placed in record and considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of US Patent Number: US 10/917,913 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-25 of the instant application merely broaden the scope of the claims 1-17 of US Patent Number: US 10/917,913 B2.. Thus, the claims 2-22 of the instant application are anticipated by the claims 1-17 of the US Patent Number: US 10/917,913 B2.
	
Sample of the claims comparison between 17/120,451 and US 10/917,913 B2.

Current application’s claims: 17/120,451
US Patent Number: US 10/917,913 B2
2. An apparatus comprising:



 memory circuitry; and a processor comprising logic and circuitry configured to cause a first wireless communication station (STA) to:









select a second plurality of directions based on Clear Channel Assessment (CCA) states of the first plurality of directions; and



 identify a first plurality of directions based on a plurality of Request to Send (RTS) frames from a second STA; 









 


transmit to the second STA a plurality of Clear to Send (CTS) frames in the second plurality of directions.





15. The apparatus of claim 12, wherein the plurality of streams comprises a plurality of Multiple-input-Multiple-Output (MIMO) streams.
13. The apparatus of claim 12, wherein the PPDU comprises a Single User (SU) PPDU.

1. An apparatus comprising logic and circuitry configured to cause a wireless station to: 







determine a plurality of directions to transmit the plurality of data streams, respectively; 





detect a plurality of Clear Channel Assessment (CCA) states corresponding to the plurality of directions, respectively; 


based on the plurality of CCA states, transmit a plurality of Request to Send (RTS) frames in a plurality of respective directions having a CCA idle state; 



determine one or more selected directions of the plurality a directions to comprise directions from which a Clear to Send (CTS) frame is received; and 






transmit one or more selected data streams of the plurality of data streams in the one or more selected directions, respectively, by reconstructing the PPDU to comprise the one or more selected data streams.



construct a Physical Layer Convergence Protocol (PLCP) Protocol Data Unit (PPDU) comprising a plurality of data streams of a Multiple-Input-Multiple-Output (MIMO) transmission; 


3. The apparatus of claim 2 configured to cause the first STA to exclude from the second plurality of directions any directions of the first plurality of directions which have a detected CCA non-idle state.

2. The apparatus of claim 1, wherein the one or more selected directions comprise only directions having a detected CCA idle state.
13. The apparatus of claim 12, wherein the PPDU comprises a Single User (SU) PPDU.

3. The apparatus of claim 1, wherein the MIMO transmission is a Single-User (SU) MIMO transmission.
14. The apparatus of claim 12, wherein the PPDU comprises a Multi User (MU) PPDU
4. The apparatus of claim 1, wherein the MIMO transmission is a Multi-User (MU) MIMO transmission.
17. The apparatus of claim 2, wherein the first STA comprises a Directional Multi-Gigabit (DMG) STA.

5. The apparatus of claim 1, wherein the wireless station is a Directional Multi-Gigabit (DMG) Station (STA).
2. An apparatus comprising: memory circuitry; and a processor comprising logic and circuitry configured to cause a first wireless communication station (STA) to
6. The apparatus of claim 1 comprising one or more directional antennas, a memory, and a processor.
20. A product comprising one or more tangible computer-readable non-transitory storage media comprising computer-executable instructions operable to, when executed by at least one processor, enable the at least one processor to cause a first wireless communication station (STA) to: identify a first plurality of directions based on a plurality of Request to Send (RTS) frames from a second STA; select a second plurality of directions based on Clear Channel Assessment (CCA) states of the first plurality of directions; and transmit to the second STA a plurality of Clear to Send (CTS) frames in the second plurality of directions.

12. The apparatus of claim 2 configured to cause the first STA to process a plurality of streams of a Physical Layer Protocol Data Unit (PPDU) from the second STA, the plurality of streams received via the second plurality of directions, respectively.

7. A product comprising one or more tangible computer-readable non-transitory storage media comprising computer-executable instructions operable to, when executed by at least one processor, enable the at least one processor to cause a wireless station to: construct a Physical Layer Convergence Protocol (PLCP) Protocol Data Unit (PPDU) comprising a plurality of data streams of a Multiple-input-Multiple-Output (MIMO) transmission; determine a plurality of directions to transmit the plurality of data streams, respectively; detect a plurality of Clear Channel Assessment (CCA) states corresponding to the plurality of directions, respectively; based on the plurality of CCA states, transmit a plurality of Request to Send (RES) frames in a plurality of respective directions having a CCA idle state; determine one or more selected directions of the plurality of directions to comprise directions from which a Clear to Send (CTS) frame is received; and transmit one or more selected data streams of the plurality of data streams in the one or more selected directions, respectively, by reconstructing the PPDU to comprise the one or more selected data streams.
4. The apparatus of claim 2 configured to cause the first STA to select the second plurality of directions to comprise only directions of the first plurality of directions which have a detected CCA idle state.

8. The product of claim 7, wherein the one or more selected directions comprise only directions having a detected CCA idle state
15. The apparatus of claim 12, wherein the plurality of streams comprises a plurality of Multiple-input-Multiple-Output (MIMO) streams.

9. The product of claim 7, wherein the MIMO transmission is a Multi-User (MU) MIMO transmission.
24. An apparatus for a first wireless communication station (STA), the apparatus comprising: means for identifying a first plurality of directions based on a plurality of Request to Send (RTS) frames from a second STA; means for selecting a second plurality of directions based on Clear Channel Assessment (CCA) states of the first plurality of directions; and means for causing the first STA to transmit to the second STA a plurality of Clear to Send (CTS) frames in the second plurality of directions.

10. An apparatus comprising logic and circuitry configured to cause a first wireless station to: receive from a second wireless station plurality of Request to Send (RTS) frames from a plurality of respective different directions; detect a plurality of Clear Channel Assessment (CCA) states corresponding to the plurality of directions, respectively; select a plurality of selected directions from the plurality of directions based on the plurality of CCA states corresponding to the plurality of directions, the plurality of selected directions comprise only directions having a detected CCA idle state; and transmit to the second wireless station a plurality of Clear to Send (CTS) frames in the plurality of selected directions, respectively.
8. The apparatus of claim 2 configured to cause the first STA to transmit two or more CTS frames of the plurality of CTS frames simultaneously.

11. The apparatus of claim 10 configured to cause the first wireless station to simultaneously transmit two or more CTS frames of the plurality of CTS frames.
9. The apparatus of claim 2 configured to cause the first STA to transmit two or more CTS frames of the plurality of CTS frames sequentially.

12. The apparatus of claim 10 configured to cause the first wireless station to transmit the plurality of CTS frames in response to a poll frame from said second wireless station.
15. The apparatus of claim 12, wherein the plurality of streams comprises a plurality of Multiple-input-Multiple-Output (MIMO) streams.

12. The apparatus of claim 2 configured to cause the first STA to process a plurality of streams of a Physical Layer Protocol Data Unit (PPDU) from the second STA, the plurality of streams received via the second plurality of directions, respectively.


13. The apparatus of claim 10 configured to cause the first wireless station to process a Multiple-Input-Multiple-Output (MIMO) transmission received from said second wireless station via the plurality of selected directions.
2. An apparatus comprising: memory circuitry; and a processor comprising logic and circuitry configured to cause a first wireless communication station (STA) to
14. The apparatus of claim 10 comprising one or more directional antennas, a memory, and a processor.
24. An apparatus for a first wireless communication station (STA), the apparatus comprising: means for identifying a first plurality of directions based on a plurality of Request to Send (RTS) frames from a second STA; means for selecting a second plurality of directions based on Clear Channel Assessment (CCA) states of the first plurality of directions; and means for causing the first STA to transmit to the second STA a plurality of Clear to Send (CTS) frames in the second plurality of directions.

15. A product comprising one or more tangible computer-readable non-transitory storage media comprising computer-executable instructions operable to, when executed by at least one processor, enable the at least one processor to cause a first wireless station to: receive from a second wireless station a plurality of Request to Send (RTS) frames from a plurality of respective different directions; detect a plurality of Clear Channel Assessment (CCA) states corresponding to the plurality of directions, respectively; select a plurality of selected directions from the plurality of directions based on the plurality of CCA states corresponding to the plurality of directions, the plurality of selected directions comprise only directions having a detected CCA idle state; and transmit to the second wireless station a plurality of Clear to Send (CTS) frames in the plurality of selected directions, respectively.
15. The apparatus of claim 12, wherein the plurality of streams comprises a plurality of Multiple-input-Multiple-Output (MIMO) streams.

12. The apparatus of claim 2 configured to cause the first STA to process a plurality of streams of a Physical Layer Protocol Data Unit (PPDU) from the second STA, the plurality of streams received via the second plurality of directions, respectively.

16. The product of claim 15, wherein the instructions, when executed, cause the first wireless station to process a Multiple-Input-Multiple-Output (MIMO) transmission received from said second wireless station via the plurality of selected directions.
9. The apparatus of claim 2 configured to cause the first STA to transmit two or more CTS frames of the plurality of CTS frames sequentially.

17. The product of claim 15, wherein the instructions, when executed, cause the first wireless station to simultaneously transmit two or more CTS frames of the plurality of CTS frames.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-9, 16, 18-22, 24  are  rejected under 35 U.S.C. 103 as being unpatentable over SINGH et al. (US 2010/0172296 A1; hereinafter as “SINGH”, provided in IDS) in view of LIU et al. (WO 2016082572; International Application Number: PCT/CN2015/085352; citing from equivalent;  US publication: US 20180084582 A1; hereinafter as “LIU”)

Examiner’s note: in what follows, references are drawn to SINGH unless otherwise mentioned.

Regarding claim 2, SINGH teaches an apparatus (see Fig 2: Application Layer 210: [0035]) comprising:
memory circuitry (Data control Module: [0036]); and
a processor (pre-processing Module: [0036]) comprising logic and circuitry configured to cause a first wireless communication station (STA) (Fig.1-2: Wireless Device (w2): [0035]-[0037]) to:
identify a first plurality of directions based on a plurality of Request to Send (RTS) frames from a second STA (==Wireless Device 4 (W4) in fig. 1) (aforesaid Wireless Device W2 [NOTE: a first wireless station] receives RTS frames from another wireless device/Wireless Device 4 [NOTE: a second wireless station], W4 in Fig 1: “The wireless devices W1-W4 can communicate with one another via a peer-to-peer link. In such an instance, one of the wireless devices (hereinafter, referred to as a "source device") sends signals directly to another wireless device (hereinafter, referred to as a "destination device") without using a third wireless device”:   [0031]-[0034]; see Fig 5: RTS from Source to Destination: [0058]; If the channel is idle, the source station sends a request-to-send (RTS) message to a destination station: [0047] Wireless Device 4/device can also sequentially transmit multiple requests each in different directions for establishing a link with the second wireless device/Wireless Device 2: [abstract];  “the directional antenna system can cover about 90.degree. in a first direction, about 60.degree. In a second direction, about 80.degree. In a third direction, about 120.degree. In a fourth direction, about 10.degree. in a fifth direction to cover all directions”:   [0041]; “a source station detects a wireless channel if the wireless channel is idle for a selected duration. If the channel is idle, the source station sends a request-to-send (RTS) message to a destination station. If the destination station is available for establishing a peer-to-peer link with the source station, the destination station sends the source station a clear-to-send (CTS) message”: [0047]; “the source station STA-X transmits a first mRTS message in a first direction which covers a first angular range of about 360.degree./k, where k is the number of directions in which mRTS messages are transmitted.”: [0080]);

transmit to the second STA a plurality of Clear to Send (CTS) frames in the second plurality of directions (“If the destination station is available for establishing a peer-to-peer link with the source station, the destination station sends the source station a clear-to-send (CTS) message: [0047]; [0058]; when wireless channel are IDLE, the destination station can transmit multiple clear-to-send (mCTS) messages 520 addressed to the source station: [0058], [0062]; see fig. 7 element 770: the source station may receive one or more of multiple clear-to-send (mCTS) messages from the destination station: [0086]; see Fig. 10, 11A-11E; [0091]-[0092]).

SINGH, when teaching identify a first plurality of directions based on a plurality of Request to Send (RTS) frames from a second STA  and detecting CCA; SINGH appears silent on 


LIU, in the same field of endeavor, discloses: 
 select a second plurality of directions based on Clear Channel Assessment (CCA) states of the first plurality of directions (“determining, by means of CCA detection, that a second channel is idle, where the second channel is used to transmit a second channel data packet whose transmission direction is opposite to a transmission direction of the first channel.”: [abstract]; see fig. 5 “the AP performs, at a moment t1, CCA detection on the first channel by using at least one but no more than .sup.n−1 receive paths, and performs CCA detection on the second channel by using remaining at least one receive path.”: [0011]; [0066]-[0067]). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of SINGH to include  the above recited limitations as taught by LIU. The suggestion/motivation to do so would have been to maximus the throughput of communication between access point and mobile station (LIU; [0056]).

Regarding claim 3, SINGH in view of LIU teaches the invention of claim 1 as set forth above.  Further, SINGH teaches, the apparatus of claim 2 configured to cause the first STA to exclude from the second plurality of directions any directions of the first plurality of directions which have a detected CCA non-idle state (aforesaid wireless device can access the wireless channel in a selected direction to determine whether aforesaid wireless channel is the selected direction is busy or idle: [0062]).

Regarding claim 4, SINGH in view of LIU teaches the invention of claim 1 as set forth above.  Further, SINGH teaches, the apparatus of claim 2 configured to cause the first STA to select the second plurality of directions to comprise only directions of the first plurality of directions which have a detected CCA idle state (aforesaid wireless device can access the wireless channel in a selected direction to determine whether aforesaid wireless channel is the selected direction is busy or idle: [0062]).

Regarding claim 5, SINGH in view of LIU teaches the invention of claim 1 as set forth above.  Further, SINGH teaches, The apparatus of claim 2 configured to cause the first STA to select the second plurality of directions from the first plurality of directions based on the CCA states of the first plurality of directions (wireless device W2 configured to determine whether a wireless channel is available for establishing a peer-to-peer link by: sensing whether the channel is idle (NOTE: CCA states) in a first direction during a first slot time period by orienting the directional antenna system toward the first direction, and sensing whether the channel is idle in a second direction different from the first direction during a second slot time period by orienting the directional antenna system toward the second direction: [0008]; aforesaid wireless channel of the aforesaid wireless devices is selected by clear channel assessment (CCA) mechanism where using CCA status idle:  [0062]; allows clear channel assessment ( CCA) in multiple directions: [0071] last two lines).


Regarding claim 6, SINGH in view of LIU teaches the invention of claim 1 as set forth above.  Further, LIU teaches, The apparatus of claim 2 configured to cause the first STA to select whether or not a direction of the first plurality of directions is to be included in the second plurality of directions based on a CCA state of the direction of the first plurality of directions (determine, by means of clear channel assessment CCA detection, that a second channel is idle, where the second channel is used to transmit a second channel data packet, and a transmission direction of the second channel data packet and a transmission direction of the first channel data packet are opposite: [0095]; also See Fig. 6 element 602, 603).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of SINGH to include  the above recited limitations as taught by LIU. The suggestion/motivation to do so would have been to maximus the throughput of communication between access point and mobile station (LIU; [0056]).

Regarding claim 7, SINGH in view of LIU teaches the invention of claim 1 as set forth above.  Further, LIU teaches, The apparatus of claim 2 configured to cause the first STA to detect the CCA states of the first plurality of directions based on receipt of the plurality of RTS frames from the second STA (a STA 1 having a transmission need sends an RTS frame to an AP, and finishes transmission at a moment t2. The AP performs CCA detection on a first channel by using at least one but no more than n−1 receive paths’: [0111]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of SINGH to include  the above recited limitations as taught by LIU. The suggestion/motivation to do so would have been to maximus the throughput of communication between access point and mobile station (LIU; [0056]).

Regarding claim 8, SINGH in view of LIU teaches the invention of claim 1 as set forth above.  Further, SINGH teaches, The apparatus of claim 2 configured to cause the first STA to transmit two or more CTS frames of the plurality of CTS frames simultaneously  (see Fig 5: mCTS in element 520: the destination station can transmit multiple clear-to-send (mCTS) messages 520 addressed to the source station: [0058]).

Regarding claim 9, SINGH in view of LIU teaches the invention of claim 1 as set forth above.  Further, SINGH teaches, The apparatus of claim 2 configured to cause the first STA to transmit two or more CTS frames of the plurality of CTS frames sequentially  (see Fig 5: mCTS in element 520: the destination station can transmit multiple clear-to-send (mCTS) messages 520 addressed to the source station: [0058]).

Regarding claim 16, SINGH in view of LIU teaches the invention of claim 1 as set forth above.  Further, SINGH teaches, the apparatus of claim 2 configured to cause the first STA to transmit the plurality of CTS frames based on a frame received from the second STA after the plurality of RTS frames (fig. 12A-12B; At block 1020, the destination station may receive one or more of mRTS messages from the source station, as shown in the timing diagram of FIG. 5. At block 1030, upon receiving the one or more mRTS messages, if the destination station is available for establishing a peer-to-peer connection with the source station, the destination station can transmit mCTS messages in multiple direction”: [0089]; Fig. 5).

Regarding claim 18, SINGH in view of LIU teaches the invention of claim 1 as set forth above.  Further, SINGH teaches, the apparatus of claim 2 comprising a radio, the processor configured to cause the radio to transmit the plurality of CTS frames (send multiple CTS[0089]).

Regarding claim 19, SINGH in view of LIU teaches the invention of claim 1 as set forth above.  Further, SINGH teaches, the apparatus of claim 18 comprising two or more antennas connected to the radio, and another processor to execute instructions of an operating system (see fig. 3B: with multiple antenna system: [0017]; [0042]).

Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 24, the claim is interpreted and rejected for the same reason as set forth in claim 2.

Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth in claim 8.

Claims 10-12, 17, 23, 25  are rejected under 35 U.S.C. 103 as being unpatentable over SINGH  in view of LIU and further in view of ZHU et al. (US 20110255618 A1; hereinafter as “ZHU”).

Regarding claim 10, SINGH in view of LIU teaches the invention of claim 1 as set forth above.  The combination of  SINGH and LIU does not expressively disclose:  The apparatus of claim 2, wherein the first plurality of directions comprises a respective plurality of antenna beam directions.

ZHU, in the same field of endeavor, discloses
The apparatus of claim 2, wherein the first plurality of directions comprises a respective plurality of antenna beam directions (aforesaid apparatus enters a mode for transmitting one or more beam training sequences; selecting predetermined beam directions towards which the one or more beam training sequences will be transmitted; transmitting the one or more beam training sequences in the selected beam directions: claim 12; multiple input-multiple output (MIMO) spatial multiplexing scheme is used  in an effort to increase the spectral efficiency. As a result, simple beamforming techniques with the objective of transmitting: [0023]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of SINGH in view LIU to include  the above recited limitations as taught by ZHU. The motivation would be to improve and enhance QoS support for certain applications using announcement or information exchange (ZHU, [0018]). 


Regarding claim 11, SINGH in view of LIU teaches the invention of claim 1 as set forth above.  The combination of  SINGH and LIU does not expressively disclose:  The apparatus of claim 10, wherein the second plurality of directions comprises a plurality of selected antenna beam directions from the plurality of antenna beam directions.

ZHU, in the same field of endeavor, discloses
The apparatus of claim 10, wherein the second plurality of directions comprises a plurality of selected antenna beam directions from the plurality of antenna beam directions (antenna beam directions with multiple directions: [0062]).


Regarding claim 12,  SINGH in view of LIU teaches the invention of claim 1 as set forth above.  The combination of  SINGH and LIU does not expressively disclose:  The apparatus of claim 2 configured to cause the first STA to process a plurality of streams of a Physical Layer Protocol Data Unit (PPDU) from the second STA, the plurality of streams received via the second plurality of directions, respectively.

ZHU, in the same field of endeavor, discloses
The apparatus of claim 2 configured to cause the first STA to process a plurality of streams of a Physical Layer Protocol Data Unit (PPDU) from the second STA, the plurality of streams received via the second plurality of directions, respectively (see fig. 1: STA-A  has multiple data streams, AC0, AC1, AC2 and put them in PPDU using physical (PHY) layer convergence procedure ( PLCP) protocol data unit:[0062]-[0063]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of SINGH in view LIU to include  the above recited limitations as taught by ZHU. The motivation would be to improve and enhance QoS support for certain applications using announcement or information exchange (ZHU, [0018]). 

Regarding claim 17, SINGH in view of LIU teaches the invention of claim 1 as set forth above.  The combination of  SINGH and LIU does not expressively disclose: the apparatus of claim 2, wherein the first STA comprises a Directional Multi- Gigabit (DMG) STA.


ZHU, in the same field of endeavor, discloses
the apparatus of claim 2, wherein the first STA comprises a Directional Multi- Gigabit (DMG) ST (very high speed wireless network capable wireless device: [0004]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of SINGH in view LIU to include  the above recited limitations as taught by ZHU. The motivation would be to improve and enhance QoS support for certain applications using announcement or information exchange (ZHU, [0018]). 

Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth in claim 12.
Regarding claim 25, the claim is interpreted and rejected for the same reason as set forth in claim 12.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over SINGH in view of LIU, ZHU and further in view of HAREL et al. (US Pub No. 20150270880 A1; hereinafter as “HAREL”)

Regarding claim 13, the combination of SINGH in view of LIU, ZHU teaches claim 12 as above. The combination does not explicitly disclose: the apparatus of claim 12, wherein the PPDU comprises a Single User (SU) PPDU.

HAREL, in the same field of endeavor, discloses: The combination does not explicitly disclose: the apparatus of claim 12, wherein the PPDU comprises a Single User (SU) PPDU (apparatus accessing a channel occupied by a neighboring AP within clear channel assessment (CCA) range: [abstract]; the MIMO transmission is in SU-MIMO protocol: [0132]).
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of SINGH in view of LIU, ZHU to include  the above recited limitations as taught by HAREL. The motivation would be to improve and enhance mobility of the wireless device (HAREL, [0046]).

Regarding claim 14, the combination of SINGH in view of LIU, ZHU teaches claim 12 as above. The combination does not explicitly disclose: the apparatus of claim 12, wherein the PPDU comprises a Multi User (MU) PPDU.

HAREL, in the same field of endeavor, discloses: the apparatus of claim 12, wherein the PPDU comprises a Multi User (MU) PPDU STAs at the MU-MIMO transmission scheme [0081]).
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of SINGH in view of LIU, ZHU to include  the above recited limitations as taught by HAREL. The motivation would be to improve and enhance mobility of the wireless device (HAREL, [0046]).

Regarding claim 15,  the combination of SINGH in view of LIU, ZHU teaches claim 12 as above. The combination does not explicitly disclose: the apparatus of claim 12, wherein the plurality of streams comprises a plurality of Multiple-input-Multiple-Output (MIMO) streams.

HAREL, in the same field of endeavor, discloses: the apparatus of claim 12, wherein the plurality of streams comprises a plurality of Multiple-input-Multiple-Output (MIMO) streams (STAs at MIMO transmission scheme: [0081]).
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of SINGH in view of LIU, ZHU to include  the above recited limitations as taught by HAREL. The motivation would be to improve and enhance mobility of the wireless device (HAREL, [0046]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M Mostazir Rahman/Examiner, Art Unit 2411                                                                                                                                                                                                        
/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411